                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

REGINALD CLEMONS,                              )
                                               )
               Plaintiff,                      )
                                               )
         v.                                    )         No. 4:17CV2739 HEA
                                               )
JOSEPH BRAUER, et al.,                         )
                                               )
               Defendants.                     )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court following the Office of the St. Louis City Counselor’s

response to the Court’s Order dated October 9, 2018. The Counselor’s Office stated that the St.

Louis Metropolitan Police Department has no record of ever employing defendant Ben Coleman.

The Counselor’s Office also responded that defendant Nels C. Moss is deceased.

       The Court will require plaintiff to show cause why defendants Ben Coleman and Nels C.

Moss should not be dismissed from this action under Rule 4(m) of the Federal Rules of Civil

Procedure, which requires that service be completed within 120 days of the filing of the

complaint.

       Accordingly,

       IT IS HEREBY ORDERED that, no later than fourteen (14) days from the date of this

Order, plaintiff must show cause why defendants Ben Coleman and Nels C. Moss should not be

dismissed from this action.

       Dated this 12th day of October, 2018.



                                                       HENRY EDWARD AUTREY
                                                    UNITED STATES DISTRICT JUDGE
